           Case 1:20-cv-03139-SMJ                  ECF No. 18        filed 05/25/21        PageID.2689 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                  FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                      May 25, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                  JOHN MUNZANREDER,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-cv-03139-SMJ
                                                                     )
                                                                     )
                        RON HAYNES,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner John Munzanreder’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody,
u
              ECF No. 1, is DISMISSED.
              No certificate of appealability shall issue.
              Judgment of Dismissal.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Salvador Mendoza, Jr.




Date: 5/25/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
